Bunn, C. J. The note sued on in this ease was signed by the appellee, in Choctaw Nation, Indian Territory, on the 10th of January, 1888, and was payable on demand, and delivered to payee in Port Smith, Ark., for money loaned there. No demand was made until the institution of the suit, which was on the 6th day of October, 1893, more than five years after the execution of the note. On the 8th of February, 1890, defendant, Telle, addressed a letter to plaintiff’s intestate at Fort Smith, Ark., from Atoka, Indian Territory, in which the defendant and appellee definitely and unconditionally admitted the execution and validity of the note sued on, and, in effect, definitely promised to pay the same according to the legal tenor and effect thereof. This furnished a new date from which the statute runs, and in that view of the case' the bar had not attached when the suit was instituted. The conclusion of law of the trial court was erroneous, to the effect that the debt sued on was barred by the statute of limitations. This, properly speaking, is the only question addressed to us by the record, but as the parties have discussed another, which may be involved in a new trial, we will dispose of that also. It is this: Was this an Arkansas contract, and had the Sebastian circuit court jurisdiction to hear and determine the same? We are of opinion that the contract was completed in Arkansas by the delivery of the note to the payee at Fort Smith, and is valid according to the laws of the state, and that the circuit court had jurisdiction in the matter. Reversed, and remanded for further proceedings not inconsistent herewith. Wood and Riddick, JJ., did not participate.